Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Cheung on 4/21/2022.

The application has been amended as follows: 

Claims 15-19 have been canceled.
In claim 1, at line 9, “6.5-8” has been replaced by – 6-8  --.
In claim 1, at line 26, “a fresh” has been replaced by – an additional  --.
In claim 2, at line 2, “, optionally a hammer mill,” has been deleted.
In claim 11, at line 2, “, optionally” has been deleted.
In claim 14, at line 2 “, optionally” has been deleted.
Claim 22 has been added:
-- 22.  The method of claim 2, wherein the mill is a hammer mill.  –
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The incorporation of the limitations that the nutrient composition comprises 30-90 Cmmol/L or 90-180 Cmmol/L, or 30-60 VFA mmol/L with a carbon ratio of 100:5 to 100:12 with a carbon to phosphorus ratio of 100:0.5 to 100:2 is neither taught nor suggested by the prior art. The closest prior art is Werker (US 20120305478) teaching the enrichment of a biomass with PHA-storing capacity to enrich it in VFAs but does not teach the indicated limitations. Further, Applicant’s argument (bottom of page 10 of the remarks) regarding Barry where when the concentration is above 5000 mg/l pf VFA, for example acetic acid, it is for the purpose of taking “the advantages of utilizing sugar directly, thereby obviating the role of acidogenic bacteria …. methanogenic bacteria” ([0051]) is persuasive. Applicant’s argument regarding the lack of pH control in Kozuchowska (page 11 of the Remarks) is also persuasive.
The ODP rejection over the CIP 16448866 (filed 6/21/2019) is withdrawn because the effective filing date of amended claim 1 in ‘866 is that of the filing date of the CIP. Therefore, ‘866 is a later-filed application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN M HANLEY/Primary Examiner, Art Unit 1653